Case 8:21-cv-00639-JVS-DFM Document 1 Filed 04/06/21 Page 1 of 5 Page ID #:1



 1
   JUDE C. COOPER, ESQ.
 2 California Bar Number 213552
   BECKER & POLIAKOFF, P.A.
 3 355 South Grand Avenue, Suite 2450
   Los Angeles, CA 90071
 4 Telephone: (213) 221-2814
   E-Mail: JCooper@beckerlawyers.com
 5
   Counsel for Plaintiff,
 6 MEDICAL DEVICE PARTNERS, LLC

 7
                                     UNITED STATES DISTRICT COURT
 8

 9                              CENTRAL DISTRICT OF CALIFORNIA

10                                           Southern Division

11   MEDICAL DEVICE PARTNERS, LLC, a                    Case No.: ______________________
     Delaware limited liability company,
12
                        Plaintiff,
13
     v.                                                 COMPLAINT
14
     NuEYES TECHNOLOGIES, INC., a
15   California corporation,

16                      Defendant.

17
             Comes now Plaintiff, MEDICAL DEVICE PARTNERS, LLC, by and through undersigned
18
     counsel, and files this Complaint for Damages against the Defendant, NuEYES TECHNOLOGIES,
19
20   INC., and in support thereof, states as follows:

21                                   PARTIES, JURISDICTION, & VENUE
22           1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, as the
23
     matter involves citizens of different states, and the action involves an amount in controversy
24
     exceeding $75,000.00, exclusive of attorney fees and costs.
25
             2.     Plaintiff, Medical Device Partners, LLC, is a limited liability company organized
26

27   and existing under the laws of the State of Delaware, with its principal place of business in Boca

28   Raton, Florida.
                                                 COMPLAINT

     14973997v.1
Case 8:21-cv-00639-JVS-DFM Document 1 Filed 04/06/21 Page 2 of 5 Page ID #:2



 1           3.      Defendant, NuEyes Technologies, Inc., is a corporation organized and existing
 2   under the laws of the State of California, with its principal place of business in Seal Beach,
 3
     California.
 4
             4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, as a substantial portion
 5
     of the acts giving rise to this Complaint occurred in Orange County, California, including but not
 6

 7   limited to the fact that Defendant executed at least two promissory notes in Orange County,

 8   California, in favor of Plaintiff.

 9                                        FACTUAL BACKGROUND
10
             5.      In 2017, Defendant and representatives related to Plaintiff engaged in negotiations
11
     whereby Defendant would receive up to $2,000,000.00 in financing in exchange for Defendant
12
     offering Plaintiff’s representatives purchase warrants, entitling the warrant-holders to purchase up
13
     to 12 percent of the Defendant company at the time of exercise.
14

15           6.      The negotiations resulted in part in Defendant executing, on or about December 4,

16   2017, a Promissory Note in favor of Plaintiff in the principal amount of $150,000.00.
17           7.      Defendant defaulted under the 2017 Promissory Note by failing to pay as required;
18
     the Defendant failed to make any payment due under the 2017 Promissory Note.
19
             9.      As a result of Defendant’s default, Plaintiff was entitled to payment of the principal
20
     amount, plus interest and expenses. Instead, the parties negotiated a modification of Defendant’s
21

22   obligations; the modification was memorialized on or about May 31, 2019, when Plaintiff and

23   Defendant executed a Secured Promissory Note for the principal amount of $211,012.00, said

24   amount accruing interest at 10 percent per annum. A copy of the Secured Promissory Note is
25   attached hereto as Exhibit A and incorporated herein by reference.
26

27

28                                                    -2-
                                                  COMPLAINT

     14973997v.1
Case 8:21-cv-00639-JVS-DFM Document 1 Filed 04/06/21 Page 3 of 5 Page ID #:3



 1           10.    Under the terms of the Secured Promissory Note, Defendant confirmed the principal
 2   amount due and owing; further, Paragraph 2 of the Secured Promissory Note provides in relevant
 3
     part as follows:
 4
             Beginning on July 1, 2019, and continuing on the last Business Day of each month
 5           thereafter until June 30, 2021, Borrowers will repay the Note and any accrued but
             unpaid interest in consecutive monthly installments equal to 1/24 of the principal
 6           amount of the Note outstanding on May 31, 2019.
 7
             11.    Paragraph 10 of the Secured Promissory Note provides in relevant part as follows:
 8
             Except to the extent otherwise provided by the Note Documents or prohibited by
 9           law, Borrower and each other person liable under this Note waives presentment,
             protest, notice of dishonor, demand for payment, notice of intention to accelerate
10
             maturity, notice of acceleration of maturity, notice of sale and all other notices of
11           any kind.

12           12.    In addition, as further consideration for Plaintiff agreeing to modify Defendant’s

13   debt obligations, Defendant, on or about May 31, 2019, executed a Stock Purchase Warrant,
14
     pursuant to which Defendant issued to Medical Device Partners IV, LLC, an entity related to
15
     Plaintiff, the option to purchase a specified number of shares equal to 2.5% of the Defendant
16
     company’s capital stock, on a fully-diluted basis, measured on the date of the exercise of the
17
     warrant. A copy of the Stock Purchase Warrant is attached hereto as Exhibit B and incorporated
18

19   herein by reference.

20           13.    Defendant has defaulted in its payments due under Secured Promissory Note. More
21   specifically, Defendant has not tendered a single payment due Plaintiff under the terms of the Note.
22
             14.    Plaintiff has engaged the services of undersigned counsel and agreed to pay counsel
23
     a reasonable fee for their services. Plaintiff demands payment of attorney fees and costs pursuant
24
     to Paragraph 7 of the Secured Promissory Note.
25

26           15.    Plaintiff has performed all conditions precedent to this action, or said conditions

27   have been excused or waived.

28                                                   -3-
                                                 COMPLAINT

     14973997v.1
Case 8:21-cv-00639-JVS-DFM Document 1 Filed 04/06/21 Page 4 of 5 Page ID #:4



 1                                      FIRST CAUSE OF ACTION
 2                                       Breach of Promissory Note
 3
             16.     Plaintiff repeats and realleges each of the allegations above identified as Paragraphs
 4
     1 through 15 of this Complaint, as though fully set forth herein.
 5
             17.     This is an action for breach of the Secured Promissory Note.
 6

 7           18.     Defendant executed the Secured Promissory Note, which is a binding, enforceable

 8   contract. See Ex. A, attached hereto.

 9           19.     Plaintiff performed all of its obligations under the Secured Promissory Note.
10
             20.     Defendant has defaulted on the terms of the Secured Promissory Note by failing and
11
     refusing to make payments due as required.
12
             21.     In defaulting on the terms of the Secured Promissory Note, Defendant has breached
13
     the contract.
14

15           22.     As of the date of this Complaint, the principal amount due and owing is $211,012.00,

16   plus accrued interest, costs, late charges, and attorney fees.
17           23.     Plaintiff holds the original Note.
18
             24.     As a result of Defendant’s breach of the Secured Promissory Note, Plaintiff has
19
     sustained damages in excess of $75,000.00, and in an amount to be determined at trial.
20
                                           PRAYER FOR RELIEF
21

22           WHEREFORE, Plaintiff, MEDICAL DEVICE PARTNERS, LLC, demands judgment

23   against Defendant, NuEYES TECHNOLOGIES, INC., for all principal, interest, and late charges

24   costs due under the Secured Promissory Note; attorney fees and costs pursuant to Paragraph 7 of
25   the Secured Promissory Note; and such other and further relief as this Court deems proper.
26

27

28                                                    -4-
                                                  COMPLAINT

     14973997v.1
Case 8:21-cv-00639-JVS-DFM Document 1 Filed 04/06/21 Page 5 of 5 Page ID #:5



 1   Dated: April 2, 2021               BECKER & POLIAKOFF, P.A.
 2

 3
                                        By: __________________________
 4                                             Jude C. Cooper, Esq.
                                               Attorneys for Plaintiff
 5                                             MEDICAL DEVICE PARTNERS, LLC
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                       -5-
                                      COMPLAINT

     14973997v.1
